                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 EARL JANIS, JR. and TONI JANIS,                  )
                                                  )
                          Plaintiffs,             )
                                                  )
                v.                                )   C.A. No. 17-167 (MN) (SRF)
                                                  )
 A.W. CHESTERTON, INC., et al.                    )
                                                  )
                          Defendants.             )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, on August 20, 2019, Magistrate Judge Fallon issued a Report and

Recommendation for Order of Dismissal (“the Report”) (D.I. 160) in this action, recommending

the Complaint be dismissed with prejudice pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute

claims against Georgia Pacific LLC, Grinnell LLC, and Metropolitan Life Insurance Company

and for failure to respond to the Order to Show Cause (D.I. 159); and

               WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the

Federal Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on

the face of the record.

               THEREFORE, IT IS HEREBY ORDERED this 4th day of September 2019 that

the Report and Recommendation for Order of Dismissal (D.I. 160) is ADOPTED. Georgia Pacific

LLC, Grinnell LLC, and Metropolitan Life Insurance Company are DISMISSED with prejudice.

The Clerk of Court is directed to CLOSE this case.




                                                      The Honorable Maryellen Noreika
                                                      United States District Court Judge
